Case 4:21-cv-00154-SDJ-KPJ Document 19 Filed 03/22/21 Page 1 of 3 PageID #: 235



IN THE UNITED STATES DISTRICT COURT FOR THE ESTERN DIRTRIC OF



                             Case Number: -Siai-cv-cnrrzq K-BN


Ladera, et al.

  MOTION FOR APPOINTMENT OF COUNSEL TO BRIEF THE COMPLEX
       OR IN ALTERNATIVE EXTENSION OF TIME TO SEEK COl
   COMES NOW, l M Williams, pro se , Intevenor Plaintiff, for h


   That I am a pro se litigant and the matters before the court are of such comuke®

nature requiring skilled advocacy on a Supreme Court level. In such c es o

magnitude and complexity appointment of counsel is appropriate. This litigation is a

first and will set the bar. These are matters of first impression.


   That an evidentiary hearing has been scheduled March 26, 2021 and plaintiff

requests tfcat advoc te be appointed for this hearin;


   That this Court has ordered complex brief] ig requiring

technical writing and the plaintiff requests that an advocate be appointed to do so.


    The added layer of wicked complexity that Terkel now adds to pandemic-seems to

even further bolster any contentions that a tenant facing eviction during COVID-19,

who claims protection under CDC Order , should have counsel ......and that Though

advocates are urged not to mount such claims without first coordinating with the

National Coalition for a Civil Right .....


                   a cont ct H tl p Ssl IT I„q dlrnc.. lpfin pl !o liticn. T ypp.


Access to Justice Commission and await their approval seeking an advocate and need

time to be processed and approved.

                                                                                       1
Case 4:21-cv-00154-SDJ-KPJ Document 19 Filed 03/22/21 Page 2 of 3 PageID #: 236




      Pro Se tenants can hardly be expected to effectively advance the kinds

 of arguments discussed in this memorandum.


    That Appointment of Counsel is appropriate to investigate, research, and draft a

 brief of the issues.


    That the litigants conferred and could not agree on extra time allotted for briefing

 issues. (14) days is the amount of time allotted to professional counsel. The plaintiff is

 pros se untrained at law. Thus plaintiff asks the Court to extend the time to (28) days to

allow the pro se litigant time to find counsel and/or research in order to properly brief

the issues; because these are matters of great importance to humanity as a whole. This

case is not about the pro se’ plaintiff (himself). It is about brotherhood, support,

kindness and the perpetuation of the human race. These are matters of first impression

issues must not be dealt with lightly.


    WHEREFORE, ALL PREMISES, The plaintiff pray this Court appoint Counsel so

that justice can be done.


        /s/ l wms/s
       Al      illiams
       393 ent DR, 2411
        i ciiicij). icXuo / >             /
        214-414-6371
        1 e <i i <t vce. s 1 i 1 v (</ 1 v i < > 11 ti, c< > n 1



       <'Li i L i .-Vi i\ Or O rhKENC r.


       \\ c 11 a\ v Iricti 1 <> co ic p v\ tilt t rva soiiabic i11 c ii1111i   bi ic1111but
     1 >ukI noi          ;rcc>




                                                                                              2
Case 4:21-cv-00154-SDJ-KPJ Document 19 Filed 03/22/21 Page 3 of 3 PageID #: 237




                            CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing instrument has

 been forwarded by first class mail [or, delivered in person, or certified mail] to

 each attomey/party of record on this date: .




 Please list allparttes/addn sses (o\be s rved:
